1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED SPECIALTY INSURANCE                         )   Case No.: 1:21-cv-0113- NONE JLT
     COMPANY,                                           )
12                                                      )   ORDER DIRECTING THE CLERK OF COURT
                    Plaintiff,                          )   TO CLOSE THIS ACTION AS TO
13                                                      )   DEFENDANT FBT, INC., AND TO UPDATE
            v.                                          )   THE DOCKET
14                                                      )
     FBT, INC., et al.,                                 )   (Doc. 30)
15                                                      )
                    Defendants.                         )
16
17          On May 18, 2021, Plaintiff filed a Notice of Voluntary Dismissal, indicating the company
18   dismissed the claims against defendant FBT, Inc. pursuant to Rule 41. (Doc. 30) Pursuant to Rule
19   41(a)(1)(A), “the plaintiff may dismiss an action without a court order by filing . . . a notice of
20   dismissal before the opposing party serves either an answer or a motion for summary judgment.”
21   Because defendants had not appeared or filed an answer, the action was automatically terminated. Id.
22   Thus, the Clerk of Court is DIRECTED to close this action only as to Defendant FBT, Inc. and update
23   the docket.
24
25   IT IS SO ORDERED.
26
        Dated:     May 19, 2021                               _ /s/ Jennifer L. Thurston
27                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

28
